Case: 4:21-cr-00512-RWS-NCC Doc. #: 4 Filed: 09/16/21 Page: 1 of 3 PageID #: 6




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
            Plaintiff,                            )
                                                  )
v.                                                )   No.    4:21 CR 512 RWS NCC
                                                  )
HAROLD LEE,                                       )
                                                  )
        Defendant,                                )


                  MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Sayler A. Fleming,

United States Attorney for the Eastern District of Missouri, and J. Christian Goeke, Assistant

United States Attorney for said District, and moves the Court to order defendant detained pending

trial, and further requests that a detention hearing be held three (3) days from the date of

defendant’s initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

       As and for its grounds, the Government states as follows:

       1.        The defendant is charged with Felon in Possession of a Firearm in violation of 18

U.S.C. § 922(g)(1), an offense for which a maximum 10-year imprisonment is prescribed under

Title 18 under Cause Number 4:18CR780 AGF.

       2.        On April 3, 2021 Defendant was sentenced to 24 months imprisonment and 2

years of supervised release subsequent to a conviction for felon in possession of a firearm in

violation of Title 18, United States Code, Section 922(g).

       3.        On December 15, 2020, Defendant was placed on supervised release.
Case: 4:21-cr-00512-RWS-NCC Doc. #: 4 Filed: 09/16/21 Page: 2 of 3 PageID #: 7




       4.      Defendant has failed to comply with the instructions of his probation officer and

the requirements of his release, and revocation of his supervised release has been requested.

       5.      According to the Petition filed by the U.S. Probation Office, since being placed on

supervised release in December, 2020, defendant has violated numerous conditions of his

supervised release including violation of other federal and state crimes, has left the district without

permission, has failed to obtain employment and has violated the conditions of the Location

Monitoring Program.

       6.      On July 28, 2021, probation officers executed a search of defendant’s residence and

located and seized from defendant’s bedroom a .45 caliber Glock semi-automatic pistol loaded

with a large capacity magazine and 77 grams of marijuana.

       7.      A search of defendant’s phone revealed that he travelled without permission to the

State of Georgia in January 2021 and the State of Texas in March 2021.

       8.      The defendant’s criminal history, which includes a 2010 conviction for Burglary

2nd, a 2012 conviction for Unlawful Use of a Weapon, a 2015 conviction for Possession of a

Firearm and the 2019 conviction in 4:18CR780 AGF for Felon in Possession of a Firearm, and

the nature and circumstances of the violations charged, which include possession of a semi-

automatic pistol with a large capacity magazine and marijuana, reflects that there is a serious

danger to the community that would be posed by the defendant’s release.

        9.     Due to the weight of the evidence against defendant and defendant’s history and

characteristics, including that defendant was on supervised release for Felon in Possession of a

Firearm and failed to comply with conditions of that supervised release including leaving the

district without permission, and has a history of probation and parole violations in several state
Case: 4:21-cr-00512-RWS-NCC Doc. #: 4 Filed: 09/16/21 Page: 3 of 3 PageID #: 8




felony cases resulting in remands to the Missouri Department of Corrections, there is a serious risk

that the defendant will flee.

       10.     There are no conditions or combination of conditions which will reasonably assure

the appearance of the defendant as required, and the safety of any other person and the community.

       WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant’s appearance as required and the safety of any other person and the community

and the Government requests this Court to order defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of defendant’s initial appearance.



                                                     Respectfully submitted,

                                                     SAYLER A. FLEMING
                                                     United States Attorney

                                                     /s/ J. Christian Goeke
                                                     J. CHRISTIAN GOEKE, #39462MO
                                                     Assistant United States Attorney
                                                     Thomas F. Eagleton Courthouse
                                                     111 South Tenth Street, 20th Floor
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200
                                                     j.christian.goeke@usdoj.gov
